Citation Nr: 1504146	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to  service-connected diabetes mellitus, Type II, and hypertension.

2.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served on active duty from March 1961 to January 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Prior to his death, the Veteran perfected an appeal to the Board seeking entitlement to service connection for tinnitus, to include as secondary to service-connected diabetes mellitus, Type II, and for a bilateral eye disorder, to include as secondary to service-connected diabetes mellitus, Type II.  The Veteran died in March 2014. As a matter of law, veteran's claims do not survive their deaths.  The Veteran's widow, however, subsequently and timely requested to be substituted as the appellant for purposes of processing the claim to completion in April 2014.  See 38 U.S.C. § 5121A (West 2014).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The RO found the appellant in this case is a properly substituted claimant.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

The issue of entitlement to service connection for tinnitus is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's bilateral cataracts, postoperative residuals of lens replacements, and right eye retinopathy, are proximately due to his service-connected diabetes mellitus, Type II.  
2.  The diagnosed pathologies of the Veteran's eyes, other than bilateral cataracts, postoperative residuals of lens replacements, and right eye retinopathy, are unrelated to his military service and are not caused or aggravated by his service-connected diabetes mellitus, Type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral cataracts, postoperative residuals of lens replacements, and right eye retinopathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for pathologies of the Veteran's eyes, other than bilateral cataracts, postoperative residuals of lens replacements, and right eye retinopathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  
The RO's July 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also advised the Veteran of what type of information and evidence was needed to establish a disability rating, as well as the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Accordingly, the RO satisfied the notice requirements with respect to the bilateral eye disorder issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Updated copies of records in the claims files were furnished to the Veteran's attorney in March 2010 and April 2013.  Moreover, the Veteran was afforded VA eye examinations in September 2009 and August 2010.  Supplemental medical opinions were obtained in January 2010 and March 2014.  These VA examiners reviewed the relevant medical evidence and provided well-supported opinions regarding the nature and etiology of the Veteran's bilateral eye disorder.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.    

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Having obtained updated treatment records and afforded the Veteran with multiple eye examinations, the directives of the Board's June 2013 remand regarding the Veteran's bilateral eye disorder have been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The appellant, in substitution for the Veteran, is seeking service connection for a bilateral eye disorder, to include as due to the Veteran's service-connected diabetes mellitus, Type II.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

A.  Direct Service Connection

Historically, the Veteran served in the Air Force from March 1961 to January 1973.  A review of his 1961 enlistment examination shows that the Veteran wore glasses despite having an uncorrected distant visual acuity of 20/20 in each eye.  This was noted again in the corresponding medical history questionnaire.  During an August 1972 in-service optometric examination, the Veteran complained of poor night vision.  Specifically, he reported that in the last six months, things appeared blurry at night.  He was found to have uncorrected distant visual acuity of 20/25 in the right eye and a visual acuity of 20/20 in the left.  He was advised to use prescription reading glasses.  On a subsequent ophthalmologic consultation for refraction, the examiner provided a principal diagnosis of questionable astigmatism.  The Veteran complained of a burning sensation or pain in his eyes after reading or watching television.  His uncorrected visual acuity was found to be 20/20 in each eye.  The Veteran's November 1972 separation examination was negative for a bilateral eye disorder and his uncorrected distant visual acuity remained 20/20 in each eye.  

Based on the foregoing, the Board finds that Veteran's service treatment records are otherwise silent for any eye injury or a diagnosis of any of the current eye disabilities shown.  Following his separation active duty service, none of the Veteran's diagnosed eye disorders manifested until 2005, nearly 32 years after he separated from military service.  Moreover, there is no competent evidence of record linking any of these disabilities to the Veteran's military service, or any incident occurring therein.  To the extent the Veteran asserted that his bilateral eye disorder was related to his military service, the Board finds that his statement are not competent evidence to establish the etiology of his bilateral eye disorder.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained healthcare provider.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is no probative medical evidence linking the Veteran's bilateral eye disorder to his military service, service connection on a direct basis cannot be established.  See 38 C.F.R. § 3.303(d); see also Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  

B.  Secondary Service Connection

During the course of this appeal, bilateral cataracts, residuals of postoperative lens replacement surgery, macular degeneration, right eye retinopathy, and dry eye syndrome were diagnosed.  A review of the Veteran's post-service treatment records reveals that he was initially treated for a bilateral eye disorder in October 2005.  At that time, he underwent an examination for his diabetes mellitus, Type II.  The examiner provided an assessment of bilateral mixed cataracts and diabetes mellitus, without diabetic retinopathy.  On VA diabetic examination in February 2006, the examiner reported that there were no visual, neurovascular, peripheral neuropathic, or diabetic neuropathic symptoms related to the Veteran's diabetes.  A November 2009 VA outpatient treatment report provided an assessment of dry eyes syndrome.
  
In September 2009, the Veteran was provided a VA eye examination.  After reviewing the claims file and examining the Veteran, the VA examiner provided diagnoses of diabetes, without diabetic retinopathy; nuclear sclerotic cataract; and non-neovascular age-related macular degeneration.  The examiner opined that the Veteran did not have diabetic retinopathy but instead had age-related macular degeneration, which was not aggravated or caused by diabetes mellitus.  The examiner also found evidence of nuclear sclerotic and cortical cataracts that were age-related, but were at "least as likely as not aggravated" by diabetes mellitus.  

In a January 2010 addendum opinion, the VA examiner stated that it was impossible to tell how the cataracts would present if the Veteran's diabetes mellitus did not exist.  The examiner opined that it was "at least as likely as not" that the Veteran's cataracts were aggravated by his diabetes mellitus, Type II.  In support of this opinion, the examiner stated that uncontrolled blood sugars could lead to the progression of cataracts, especially when the cataract changes occurred rapidly and were white and milky in appearance.  In this case, the examiner noted that the Veteran's cataract changes were subtle and "could" be due to aging or to "could" be due to diabetes.  As such, the examiner indicated that it was impossible to tell what symptoms were specifically due to diabetes, as opposed to aging, because the Veteran's symptoms could be exactly the same with or without his diabetic condition.  The examiner also stated that, although the Veteran did not have a classic cortical diabetic cataract, this did not mean that the cataract was definitely not aggravated or accelerated by his diabetes mellitus, Type II.  

At an August 2013 VA examination, the Veteran reported experiencing blurry vision after reading for 20 minutes or so.  He also reported having cataract surgery on both eyes in 2011 and 2012.  The VA examiner noted that pseudophakia had been diagnosed in 2011 and 2012 and that meibomian gland dysfunction had been diagnosed at some unknown date.  After reviewing the claims file and examining the Veteran, the examiner found that the Veteran did not have a visual field defect or a condition that might result in visual field defect.  The examiner noted that the Veteran did not have contraction of a visual field or loss of a visual field.  The examiner found evidence of a lacrimal gland or lid disorder, cataracts, and retinopathy.  The examiner noted that the lens of each eye had been removed and replaced due to cataracts, and retinopathy of the right eye.  However, the examiner also noted that the retinopathy did not cause a decrease in visual acuity or other visual impairment.  The examiner provided diagnoses of mild non-proliferative diabetic retinopathy due to diabetes mellitus, and meibomian gland dysfunction/blepharitis not due to any military service events or service-connected disability.  The examiner also found that the Veteran had posterior chamber intraocular lens implants, both eyes, and had mild posterior capsule opacity in the left eye.  The examiner noted that the Veteran's cataracts were previously noted to be cortical and that they were "more likely than not" from service-connected diabetes.  Lastly, the examiner provided a diagnosis of mild macular degeneration, both eyes.  The examiner found that this was age-related and thus not due to or aggravated by any of the service-connected disabilities or any service events.  

In a December 2013 addendum opinion, the same VA examiner reviewed the Veteran's available records in response to a request from the RO as to whether diabetes caused or aggravated his cataracts.  The examiner reviewed the conflicting medical evidence and found that on several occasions prior to cataract surgery, the Veteran was found to have cortical cataracts.  The examiner opined that diabetes mellitus, Type II, was known to cause cortical cataracts.  The examiner then stated that it was "as likely as not" that the Veteran's cataracts were caused by his diabetes mellitus, Type II.  

In March 2014, the RO obtained a supplemental medical opinion to reconcile the conflicting medical evidence of record.  After reviewing the claims file and relevant medical evidence, the VA examiner reported that a baseline of severity of the Veteran's cataracts prior to aggravation by diabetes could not be determined.  However, the examiner agreed with the opinions provided by the September 2009 and January 2010 VA examiners that age-related cataracts resulting from diabetes mellitus, Type II, could not be distinguished from age-related cataracts resulting from causes other than diabetes mellitus, Type II.  The examiner further noted that although the Veteran's diabetes mellitus, Type II, had been diagnosed in 2005, the true onset of diabetes mellitus, Type II, could not be determined with medical certainty.  The examiner noted that the Veteran's eye examinations from 2005 until his September 2011 left eye cataract surgery and February 2012 right eye cataract surgery did not show any documented large myopic shifts in refraction that might occur due to changes in the lens from elevated blood sugars.  The examiner also explained that rapidly progressing "cortical/milky" cataracts in a younger male adult, between 40 and 50 years of age, and the early onset of presbyopia or need for reading magnification, were the more common clinical presentations of a diabetic patient with cataracts.  The examiner stated that acute diabetic cataracts were rarely observed in current clinical practice, and that the Veteran had gradual progression of lens opacities.  

Based on these findings, the examiner opined that the Veteran's cataracts were "at least as likely as not" aggravated by his diabetes mellitus, Type II.  The examiner reasoned that because 96 percent of adults older than 60 years of age had some evidence of cataracts, there was no way to predict what the Veteran's lens opacities would have been without the presence of diabetes mellitus, Type II.  The examiner further indicated that the clinical description and gradual progression of the Veteran's nuclear and cortical lens opacities in each eye, referred to as mixed cataracts, was most consistent with age-related cataracts.  The examiner concluded that, given the Veteran's sub-optimal blood sugar control, his cataracts might have been aggravated by his diabetes mellitus, Type II.  However, the examiner noted that it was unlikely that the Veteran's diabetes mellitus, Type II, was the direct and only cause of his cataracts.  The examiner further stated that population-based studies had indicated risk factors for cataracts other than age might include hypertension, a history of smoking, and sun exposure during activities, such as lawn or landscape work, and these were other factors that applied to the Veteran in this case.

Based on a longitudinal review of the record, the Board concludes that service connection is warranted on a secondary basis for the Veteran's bilateral cataracts, his postoperative residuals of lens replacements, and his right eye retinopathy. Specifically, the August 2013 VA examiner found evidence of both mild non-proliferative diabetic retinopathy and mild non-proliferative diabetic retinopathy "due to diabetes mellitus."  The examiner also noted that the lens of each eye had been removed and replaced due to the severity of the Veteran's cataracts.  Regarding the Veteran's bilateral cataracts, the September 2009 VA examiner determined that the Veteran had nuclear sclerotic and cortical cataracts that were age-related, and were at "least as likely as not aggravated" by his service-connected diabetes mellitus, Type II.  Although the January 2010 VA examiner noted that classic cortical diabetic cataracts were not shown, the examiner opined that it was 'at least as likely as not' that the Veteran's cataracts were aggravated by his diabetes mellitus, Type II.  The August 2013 VA examiner found that the Veteran's cortical cataracts that were 'more likely than not' from service-connected diabetes.  In the December 2013 addendum opinion, the same VA examiner opined that diabetes was known to cause cortical cataracts and therefore it was "as likely as not" that the cataracts were caused by diabetes in this case.  Lastly, although the March 2014 VA examiner stated that a baseline level of severity could not be determined, the examiner opined that the Veteran's cataracts were "at least as likely as not" aggravated by his diabetes mellitus, Type II.  

The Board acknowledges that there are divergent opinions of record regarding the etiology of the Veteran's cortical cataracts.  However, it is also clear from all four VA examiners that there is, at the very least, a relationship between cortical cataracts and diabetes mellitus, Type II.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's cortical cataracts were caused or aggravated by the Veteran's service-connected diabetes mellitus, Type II.  

As for the other diagnoses pathologies of the Veteran's eyes, the August 2013 VA eye examination found that the Veteran's meibomian gland dysfunction/blepharitis, an inflammation of the eyelids, could lead to problems with dry eyes, but that it was not due to any service events or service-connected disability.  Similarly, the August 2013 examination found that his bilateral macular degeneration was age-related but not due to or aggravated by any of the service-connected disabilities or any service events.  Thus, the Board finds that pathologies of the Veteran's eyes other than bilateral cataracts, post-operative residuals of a lens removal, and right eye retinopathy are not related to the Veteran's military service or to his service-connected diabetes mellitus, Type II.

As there is no probative medical evidence linking the Veteran's other eye pathologies to his military service or to his service-connected diabetes mellitus, Type II, service connection cannot be established.  Hogan, 544 F.3d at 1297.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral eye disorder, to include bilateral cataracts, postoperative residuals of lens replacements, and right eye retinopathy, is granted.  

Service connection for any pathology of the eyes other than bilateral cataracts, postoperative residuals of lens replacements, and right eye retinopathy, is denied.  

REMAND

A review of the claims file reveals that VA has a further duty to assist the appellant in developing evidence pertinent to her claim seeking entitlement to service connection for tinnitus, to include as due to the Veteran's service-connected diabetes mellitus, Type II, and hypertension.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
In September 2009, the Veteran underwent a VA audiological evaluation.  After reviewing the claims file and examining the Veteran, the VA examiner opined that because the Veteran was discharged from military service in 1973 and he reported tinnitus first manifested 10 years prior to the examination, it was "not likely" that the Veteran's tinnitus was a direct result of his military service.  

In a January 2010 addendum, the same VA examiner stated that it did "not appear" that the Veteran's tinnitus was at "least as likely as not" due to his diabetes mellitus, Type II.  The examiner indicated that the most common cause of tinnitus was noise exposure, and that head injury, dental issue, and "some medications" could also cause tinnitus.  The examiner also noted that relevant medical literature did not show that the Veteran's diabetes medication had any side effects causing tinnitus.  The examiner stated that there was no medical documentation that the diabetes caused tinnitus and that there were no aggravation issues.

In its June 2013 decision, the Board determined that the issue of entitlement to service connection for tinnitus, to include as due to medication taken for service-connected hypertension, had been raised by the record.  As a result, the Board remanded this matter and instructed the RO to obtain a VA medical opinion as to whether the Veteran's tinnitus was either caused by or aggravated by a service-connected disorder, to include as caused by or aggravated by medication taken for a service-connected disorder.  

In August 2013, the Veteran was afforded another VA tinnitus examination.  After reviewing the claims file and examining the Veteran, the VA examiner stated that an opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation because there were inconsistencies in the record regarding the onset of the Veteran's tinnitus.  In particular, the examiner noted that the Veteran had previously reported that his tinnitus began 10 year prior to his September 2009 VA evaluation when he started taking blood pressure medication.  The examiner further noted that the Veteran did not report tinnitus when he was examined in 2011 and 2012.  Lastly, the examiner noted that "[t]oday he indicated that the tinnitus began 2 years ago, temporarily stopped when taking a new medication, but then it quickly resumed again while on that same medication."  

In a December 2013 addendum opinion, the same VA examiner stated, "Given that the Veteran has attributed his tinnitus to the use of medication, it is less likely as not that the Veteran's tinnitus is a result of military noise exposure."  The examiner further stated that it is not within the audiologist's scope of practice to offer an opinion on other possible causes.  In a second December 2013 addendum opinion, the VA examiner again stated that "[b]ased on the patient's inconsistent reporting, I am unable to provide an opinion on the cause of the patient's tinnitus without resorting to speculation."  The examiner also indicated that tinnitus is a subjective symptom, and the only information that she could base her opinion on was the Veteran's self-reporting of symptoms which varied from examination to examination. 

After reviewing the record, the Board finds that opinions of the August 2013/December 2013 VA examiner failed to address the etiological relationship between the Veteran's claimed tinnitus and his service-connected hypertension or medication for service-connected hypertension.  See Stegall, 11 Vet. App. at 271.  The Board acknowledges that the VA examiner stated that she could not provide an opinion on the cause of this particular Veteran's tinnitus.  However, the VA examiner did not indicate whether there is any etiological relationship between the medications used by the Veteran to control his service-connected hypertension and his tinnitus.  Under these circumstances, the RO must obtain a supplemental medical opinion to determine whether such an etiological relationship exits. 

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from a VA physician, other than the audiologist who issued the August 2013/December 2013 opinions regarding the etiology of the Veteran's tinnitus.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the relevant medical records and performing any necessary medical research, the VA examiner must provide an opinion addressing whether there is an etiological relationship between the Veteran's claimed tinnitus and his service-connected hypertension or medication for service-connected hypertension.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim for entitlement to service connection for tinnitus.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


